In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-390 CR

 ______________________

 
MICHAEL JONES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Court No. 97812




MEMORANDUM OPINION

	Michael Jones pled guilty to unauthorized use of a vehicle.  See Tex. Pen. Code Ann.
§ 31.07 (Vernon 2003).  In accordance with a plea bargain, the trial court deferred
adjudication of guilt, placed Jones on community supervision for four years, fined him $500,
and ordered restitution.  The State subsequently filed a "Motion to Revoke Unadjudicated
Probation."  Jones pled "true" to five violations of his community supervision.  The trial
court adjudicated Jones guilty and sentenced him to fifteen months in the state jail division. 
Jones appealed.   
	Jones's appellate counsel filed an Anders brief in which she concludes there are no
arguable points of error.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967).  Counsel's brief meets the requirements of Anders.  See id; see also High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  Jones filed a pro se brief arguing that upon
entering his plea, the State presented no evidence to substantiate his guilt.   
	The Court of Criminal Appeals directs that we not address the merits of issues raised
in Anders briefs or pro se responses.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005). We may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that we have reviewed the record and find no reversible error; or (2) that
arguable grounds for appeal exist and remand the cause to the trial court so that new counsel
may be appointed to brief the issues.  Id.  Having reviewed the clerk's record and reporter's
record, we agree the appeal is frivolous and without merit.  See id.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  	
	We affirm the trial court's judgment. (1)

	AFFIRMED. 
								____________________________
									DAVID GAULTNEY
									           Justice

Submitted on November 15, 2007
Opinion Delivered February 13, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Jones may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.